DETAILED ACTION
Introduction
This office action is in response to applicant’s arguments and remarks filed 4/01/2020, applicant’s amendments authorized 5/5/22 and the Terminal Disclaimer filed and approved 5/5/2022. Claims 1-20 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 4/01/2022, with respect to the 35 USC 102 rejections of claims 1-20 have been fully considered and are persuasive, furthermore, based on the combination of and the authorized claim amendments submitted 5/5/2022 and the remarks, the 35 USC 102 rejections of claims 1-20 have been withdrawn and no new rejections are pending. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John Treilhard on 5/5/2022.
In claim 1, line 25 replace “target sequence.” with 
- -target sequence;
wherein:
the input sequence comprises a sequence of words in an input language, and the target sequence comprises a translation of the sequence of words to a target language; or
the input sequence comprises a sequence of words, and the target sequence comprises a summarization of the sequence of words.- -
In claim 8, line 29 replace “target sequence.” with 
- -target sequence;
wherein:		the input sequence comprises a sequence of words in an input language, and the target sequence comprises a translation of the sequence of words to a target language; or		the input sequence comprises a sequence of words, and the target sequence comprises a summarization of the sequence of words.- -
In claim 15, line 26 replace “target sequence.” with 
- -target sequence;
wherein:		the input sequence comprises a sequence of words in an input language, and the target sequence comprises a translation of the sequence of words to a target language; or		the input sequence comprises a sequence of words, and the target sequence comprises a summarization of the sequence of words.- -
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant application is deemed to be directed to a non-obvious improvement over the disclosure of Vinyals et al. (Vinyals, US 10,181,093), Graves (Sequence Transduction with Recurrent Neural Networks), Chen et al. (Confusion Network based Recurrent Neural Network Language Modeling for Chinese OCR Error Detection), Rybach et al. (Lexical Prefix Tree and WFST: A comparison of Two Dynamic Search Concepts for LVCSR), Medlock et al. (Medlock, US 2014/0251741), 
None of the above references teach alone or in obvious combination: 
Regarding claim 1, “A computer-implemented method of generating a target sequence from an input sequence, the method comprising: 
maintaining a set of current hypotheses, wherein each current hypothesis comprises: (i) an input prefix covering a respective first number of inputs in the input sequence, and (ii) a target prefix that is a predicted transduction of the corresponding input prefix; and 
iteratively augmenting the set of current hypotheses, comprising, at each of a plurality of iterations: 
generating a plurality of extended hypotheses, wherein each extended hypothesis corresponds to a respective current hypothesis and comprises: (1) an input prefix that matches or extends the input prefix of the corresponding current hypothesis, and (ii) a target prefix that extends the target prefix of the corresponding current hypothesis; 
determining a respective noisy channel score for each of the extended hypotheses, comprising, for each extended hypothesis: 
determining a channel score for the extended hypothesis that represents a likelihood that the input prefix of the extended hypothesis is an accurate transduction of the target prefix of the extended hypothesis; 
determining a source score for the extended hypothesis that represents a likelihood of the target prefix of the extended hypothesis occurring in target sequences; and 
determining a noisy channel score for the extended hypothesis based on the channel score and the source score for the extended hypothesis; and 
selecting a proper subset of the plurality of extended hypotheses for inclusion in the set of current hypotheses based at least in part on the noisy channel scores for the extended hypotheses; and 
identifying the target prefix from a current hypothesis in the set of current hypotheses as the target sequence;
wherein:
the input sequence comprises a sequence of words in an input language, and the target sequence comprises a translation of the sequence of words to a target language; or
the input sequence comprises a sequence of words, and the target sequence comprises a summarization of the sequence of words.”
Independent claims 8 and 15 set forth similar limitations as independent claim 1, and are thus allowed based on similar reasons and rationale.
Dependent claims 2-7, 9-14 and 16-20 are allowed, as they depend from their respective allowed parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
lms
5/6/22